Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



HARRY JAMES TACKETT,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00324-CR

Appeal from the

143rd District Court

of Ward County, Texas

(TC# 05-09-4737-CRW)




O P I N I O N

           Appellant entered a guilty plea to the offense of sexual assault of a child.  In
accordance with the terms of a plea bargain, the court sentenced Appellant to ten years’
deferred adjudication and a fine of $1,500.  Appellant filed a notice of appeal on September
30, 2005.  Because Appellant has no right to appeal, we dismiss.
           The trial court entered a certification of the Appellant’s right to appeal in which the
court certified that this is a plea-bargain case, and that Appellant had no right to appeal. 
Further, the trial court stated that Appellant waived his right to appeal.  See Tex. R. App. P.
25.2(a)(2).  On September 30, 2005, this Court requested a letter brief from Appellant to be
filed not later than October 10, 2005 indicating why he has the right to appeal.  In response,
Appellant filed a motion to extend the time to file the response brief.  That motion is denied. 
The trial court’s certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).
           Accordingly, we deny Appellant’s motion to extend the time to file the response brief
and we dismiss the appeal.
                                                                  RICHARD BARAJAS, Chief Justice
November 3, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)